Third District Court of Appeal
                                State of Florida

                            Opinion filed May 24, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2541
                          Lower Tribunal No. 14-25364
                              ________________


                                John E. Ramos,
                                     Appellant,

                                         vs.

                               Natalie D. Ramos,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

      John E. Ramos, in proper person.

      Natalie D. Ramos, in proper person.


Before LAGOA, SCALES and LUCK, JJ.

      PER CURIAM.

      John E. Ramos, pro se, appeals a final judgment of dissolution of marriage,

claiming that the written order contains findings that to do not comport with the
court’s oral rulings at the final hearing, and that the court erred in permitting the

appellee’s counsel in the divorce proceedings to submit a proposed final judgment

for the court’s consideration. Concluding that no error has been demonstrated by

the record before us, we affirm. See Valladares v. Junco-Valladares, 30 So. 3d
519, 522-23 (Fla. 3d DCA 2010) (“The standard of review for divorce proceedings

is abuse of discretion. ‘The findings and judgment of the trial court come to us

clothed with a presumption of correctness and may not be disturbed upon appeal in

the absence of a record demonstrating errors of law.’” (quoting Merritt v.

Williams, 295 So. 2d 310, 311 (Fla. 1st DCA 1974))); Bryan v. Bryan, 930 So. 2d
693, 695 (Fla. 3d DCA 2006) (recognizing that, in a marital dissolution

proceeding, the trial court may permit either party, or both parties, to submit a

proposed final judgment).

      Affirmed.




                                         2